 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH WAYNE PARKS,                               No. 2:15-cv-1505 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    JEFFREY ROHLFING, et al.,
15                       Defendants.
16

17          On May 11, 2021, the court ordered that plaintiff show cause within 14 days why

18   sanctions should not issue for failure to file a pretrial statement. Plaintiff has responded to the

19   order to show cause. Good cause appearing, IT IS HEREBY ORDERED that:

20          1. The order to show cause issued May 11, 2021 is discharged;

21          2. Plaintiff shall file his pretrial statement by July 1, 2021; and

22          3. Defendant Miranda shall file his pretrial statement by September 1, 2021.

23   Dated: May 13, 2021
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
     1
27   park1505.dosc

28
